Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “identify a second point on the second line where the component of the magnetic field has the predetermined value based on respective readings that are taken using the sensor elements in the second pair,” in combination with the other claim limitations.  Claims 2-3, 5-6, and 9-10 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 8, the prior art of record does not disclose or suggest “detect the orientation of the magnet by using the first sensor array, the second sensor array, the third sensor array and the fourth sensor array; and output an indication of the orientation of the magnet,” in combination with the other claim limitations.  
RE Claim 11, the prior art of record does not disclose or suggest “detect the orientation of the magnet relative to the sensor based on the first point, the second point, and a distance between the first sensor array and the second sensor array; and output an indication of the orientation of the magnet,” in combination with the other claim limitations.  Claims 12-15 depend from base Claim 11, and therefore these claims are also allowed.  
RE Claim 16, the prior art of record does not disclose or suggest “detecting the orientation of the magnet relative to the sensor based on the first point and the second point; and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A HARRISON/Examiner, Art Unit 2852